Case: 5:19-cv-00073-JMH-HAI Doc #: 43 Filed: 04/06/21 Page: 1 of 1 - Page ID#: 351



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

 CARROLL WASHINGTON,                   )
                                       )
        Plaintiff,                     )
                                       )              Case No.
 v.                                    )         5:19-cv-73-JMH-HAI
                                       )
 UNITED STATES OF AMERICA,             )                JUDGMENT
                                       )
        Defendant.                     )

                                       ***

      Consistent with the Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

      (1)    This matter is DISMISSED WITH PREJUDICE;

      (2)    This action is DISMISSED and STRICKEN from the Court’s

docket; and

      (3)    This is a FINAL and APPEALABLE judgment, and there is

not just cause for delay.

      This the 6th day of April, 2021.
